Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Katherine Lyons on Monday July 11, 2022.
The application has been amended as follows: 

Please replace the claims with the following listing:

1.	(Currently Amended)	A method of removing a cable jacket from a section of cable using a cable jacket removal device, the cable jacket defining a longitudinal axis, the method comprising:
providing a device, which comprises
a support frame including a front guide member and a rear guide member, the front guide member and the rear guide member substantially aligned with one another and configured to be positioned on a first half of the cable, the first half being defined by a cross-section perpendicular to the longitudinal axis of the cable jacket,
a take-up reel supported by the support frame,
a motor supported by the support frame and operably coupled to the take-up reel, and
a power supply supported by the support frame and operably coupled to the motor;
attaching the support frame to the cable such that the support frame, the front guide member, and the rear guide member are positioned on the first half of the cable, the support frame supported on the cable via the first guide member and the second guide member, the cable having at least one wire substantially beneath the cable jacket with an exposed portion;
activating the motor with a forward signal to rotate the take-up reel in a first rotation direction, causing the support frame to roll along the cable in a first direction; and
deactivating the motor.

2.	(Previously Presented)	The method of claim 1, wherein the support frame rotates around the cable with rotations that correspond to the configuration of the at least one wire when the motor is activated.

3.	(Cancelled)

4.	(Cancelled)

5.	(Previously Presented)	The method of claim 1, wherein the guide members are configured to adjust to accommodate a variable diameter of the cable.
6.	(Currently Amended)	A cable jacket removal device for use with a sheathed cable, the sheathed cable defining a longitudinal axis, the device comprising;
a support frame including a front guide member and a rear guide member, the front guide member and rear guide member substantially aligned with one another and configured to be positioned on a first half of the sheathed cable, the first half being defined by a cross-section perpendicular to the longitudinal axis of the cable jacket;
a take-up reel supported by the support frame;
a motor supported by the support frame and operable to rotate the take-up reel; and
a power supply supported by the support frame and operably coupled to the motor;
wherein the support frame is configured to be supported on the first half of the sheathed cable via the front guide member and the rear guide member,
wherein the motor is configured to:
receive a first remote signal to activate the motor, the support frame configured to roll along the cable as the take-up reel spools the wire onto itself thereby ripping a sheath of the cable; and
receive a second remote signal to deactivate the motor.

7.	(Previously Presented)	The cable jacket removal device of claim 6 wherein the device is configured such that the entire support frame rotates around the cable as the device traverses the cable with rotations that correspond to the configuration of the at least one wire, wherein the wire is helically wrapped beneath the cable jacket in the cable.

8.	(Cancelled)

9.	(Previously Presented)	The cable jacket removal device of claim 6 the device further comprising a stop band that is configured to be coupled to the sheathed cable, wherein the stop band is further comprised of at least one of a radio frequency identification (RFID) tag, a near-field communication (NFC) device, and a mechanical trigger.

10.	(Cancelled)

11.	(Cancelled)

12.	(Cancelled)

13.	(Previously Presented)	The cable jacket removal device of claim 6 wherein a control box is wirelessly coupled to and in communication with the motor to control the motor.

14.-20.	(Cancelled)

21.	(Previously Presented) The method of claim 1, wherein
activating the motor with the forward signal to rotate the take-up reel in the first rotation direction, causing the device to traverse the cable in the first direction includes actuating a remote device to send the forward signal to the motor; and
deactivating the motor includes actuating the remote device to deactivate the motor.

22.	(Previously Presented)	The method of claim 21, wherein the remote device is a smartphone, a tablet, or a dedicated remote.

23.	(Previously Presented)	The method of claim 1, wherein the support frame includes a front frame that supports the front guide member and a rear frame that supports the rear guide member, the take-up reel, the motor, and the power supply.

24.	(Previously Presented)	The method of claim 1,
wherein the front guide member is a first front guide member that is configured to be positioned on a first side of the cable and further comprising a second front guide member configured to be positioned on a second side of the cable, and4Application No. 16/516,087Response to May 4, 2022 Final Office Action
Attorney Docket No. 066042-1272-US02wherein the rear guide member is a first rear guide member that is configured to be positioned on the first side of the cable and further comprising a second rear guide member configured to be positioned on the second side of the cable, the second rear guide member being substantially aligned with the second front guide member.

25.	(Previously Presented)	The cable jacket removal device of claim 6, wherein each of the front guide member and rear guide member is adjustable to accommodate a variable diameter of the cable.

26.	(Previously Presented)	The cable jacket removal device of claim 6, wherein the support frame includes a front frame that supports the front guide member and a rear frame that supports the rear guide member, the take-up reel, the motor, and the power supply.

27.	(Previously Presented)	The cable jacket removal device of claim 6,
wherein the front guide member is a first front guide member that is configured to be positioned on a first side of the cable and further comprising a second front guide member configured to be positioned on a second side of the cable, and
wherein the rear guide member is a first rear guide member that is configured to be positioned on the first side of the cable and further comprising a second rear guide member configured to be positioned on the second side of the cable, the second rear guide member being substantially aligned with the second front guide member.

28.-33.	(Cancelled)


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
			

								/Hadi Shakeri/
July 11, 2022							Primary Examiner, Art Unit 3723